Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

               This Registration Rights Agreement (the "Agreement") is made and
entered into as of this 14th day of June, 2004 by and among VitalStream
Holdings, Inc., a Nevada corporation (the "Company"), and the "Investors" named
in that certain Purchase Agreement by and among the Company and the Investors
dated the date hereof (the "Purchase Agreement") to the extent party thereto.

               The parties hereby agree as follows:

                1.   Certain Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

                "Affiliate" means, with respect to any person, any other person
which directly or indirectly Controls, is Controlled by, or is under common
Control with, such person.

                "Business Day" means a day, other than a Saturday or Sunday, on
which banks in Los Angeles are open for the general transaction of business.

                "Common Stock" shall mean the Company's common stock, par value
$0.001 per share, and any securities into which such shares may hereinafter be
reclassified.

                "Control" (including the terms "controlling", "controlled by" or
"under common control with") means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

                "Dolphin Piggyback Securities" means the Registrable Securities
(for purposes of this sentence only, as defined in the Second Amended
Registration Rights Agreement) held by the Dolphin Holders (as defined in the
Second Amended Registration Rights Agreement).

                "Investors" shall mean the Investors party hereto and any
Affiliate or permitted transferee of any Investor who is a party to this
Agreement and subsequent holder of any Warrants or Registrable Securities.

                "Person" means an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, sole proprietorship, unincorporated organization, governmental
authority or any other form of entity not specifically listed herein.

                "Prospectus" shall mean the prospectus included in any
Registration Statement, as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement and by all other amendments
and supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus.

                "Register," "registered" and "registration" refer to a
registration made by preparing and filing a Registration Statement or similar
document in compliance with the 1933 Act, and the declaration or ordering of
effectiveness of such Registration Statement or document.

                "Registrable Securities" shall mean the Shares and the shares of
Common Stock issuable (i) upon the exercise of the Warrants, if any, and (ii)
any other securities issued or issuable with respect to or in exchange for
Registrable Securities; provided, that, a security shall cease to be a
Registrable Security upon (A) sale pursuant to a Registration Statement or Rule
144 under the 1933 Act, or (B) such security becoming eligible for sale by the
Investors pursuant to Rule 144(k).

                "Registration Statement" shall mean any registration statement
of the Company filed under the 1933 Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement, amendments
and supplements to such Registration Statement, including post-effective
amendments, and all exhibits and all material incorporated by reference in such
Registration Statement.

                "Required Investors" means the Investors holding seventy percent
(70%) of the Registrable Securities.

                "SEC" means the U.S. Securities and Exchange Commission.

                "Second Amended Registration Rights Agreement" means the Amended
and Restated Registration Agreement dated September 30, 2003 among the Company
and the other parties thereto, as superseded by the Second Amended and Restated
Registration Rights Agreement dated on or about the date hereof among the
Company and the Stockholders party thereto.

                "Shares" means the shares of Common Stock issued to the
Investors pursuant to the Purchase Agreement.

                "1933 Act" means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

                "1934 Act" means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

                "Warrants" means, the warrants to purchase shares of Common
Stock issued to the Investors pursuant to the Purchase Agreement.

                2.   Registration.

                (a)   Registration Statement. Promptly following the closing of
the purchase and sale of the securities contemplated by the Purchase Agreement
(the "Closing Date") but no later than thirty (30) days after the Closing Date
(the "Filing Deadline"), the Company shall prepare and file with the SEC one
Registration Statement on Form S-2 (or, if Form S-2 is not then available to the
Company, on such form of registration statement as is then available to effect a
registration for resale of the Registrable Securities) covering the resale of
the Registrable Securities in an amount at least equal to the number of Shares
plus the number of shares of Common Stock issuable upon exercise in full of the
Warrants. Such Registration Statement shall include the plan of distribution
substantially in the form attached hereto as Exhibit A. Such Registration
Statement also shall cover, to the extent allowable under the 1933 Act and the
rules promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Registrable Securities. The
Registration Statement (and each amendment) shall be provided in accordance with
Section 3(c) to the Investors and their counsel for their review and comment
prior to its filing or other submission; provided, however, in the event that
the Company receives a notice that the Registration Statement or amendment to
the Registration Statement will not be reviewed by the SEC, the Company may make
immaterial updates to the prior version of the Registration Statement or
amendment and file such updated Registration Statement or amendment without
providing the Investors or their counsel an opportunity to review the
Registration Statement or amendment. If a Registration Statement covering the
Registrable Securities is not filed with the SEC on or prior to the Filing
Deadline, the Company will make pro rata payments to each Investor, as
liquidated damages and not as a penalty, in an amount equal to .833% of the
aggregate amount invested by such Investor for each 30-day period or pro rata
for any portion thereof following the date by which such Registration Statement
should have been filed for which no Registration Statement is filed with respect
to the Registrable Securities. Such payments shall be made on the last day of
each calendar month and shall be in lieu of any other monetary damages the
Investors may seek or obtain as a result of the respective delay; provided,
however, nothing herein shall prohibit an Investor from seeking specific
performance of the Company's obligations under this Agreement. Such payments
shall be made to each Investor in cash.

                (b)   Expenses. The Company will pay all expenses associated
with the registration of the Registrable Securities, including filing and
printing fees, the Company's counsel and accounting fees and expenses, and fees
and expenses (including reasonable counsel fees) associated with clearing the
Registrable Securities for sale under applicable state securities or "blue sky"
laws, listing fees, transfer taxes, fees of transfer agents and registrars, fees
and expenses of one counsel to the Investors (with such counsel to be appointed
by the Investor holding the most Registrable Securities and with such fees to be
included as part of, and not to exceed when combined with all other fees
associated with the Purchase Agreement and the other Transaction Documents (as
defined in the Purchase Agreement), the cap described in Section 9.5 of the
Purchase Agreement). The Company shall not be required to pay any other fees or
expenses of the Investors in connection with the registration, including,
without limitation, discounts, commissions, fees of underwriters, selling
brokers, dealer managers or similar securities industry professionals with
respect to the Registrable Securities being sold.

                (c)   Effectiveness.

                                (i)   The Company shall use its best efforts to
have the Registration Statement declared effective as soon as practicable. The
Company shall notify the Investors by facsimile or e-mail as promptly as
practicable, and in any event, within two (2) Business Days, after any
Registration Statement is declared effective and shall simultaneously provide
the Investors with copies of any related Prospectus to be used in connection
with the sale or other disposition of the securities covered thereby. If (A) a
Registration Statement covering the Registrable Securities is not declared
effective by the SEC within ninety (90) days after the Filing Deadline (the
"Effectiveness Deadline"), or (B) after a Registration Statement has been
declared effective by the SEC, sales cannot be made pursuant to such
Registration Statement for any reason (including without limitation by reason of
a stop order, or the Company's failure to update the Registration Statement),
but excluding the inability of any Investor to sell the Registrable Securities
covered thereby due to market conditions and except as excused pursuant to
subparagraphs (ii) and (iii) below, then the Company will make pro rata payments
to each Investor, as liquidated damages and not as a penalty, in an amount equal
to .833% of the aggregate amount invested by such Investor for each 30- day
period or pro rata for any portion thereof following the date by which such
Registration Statement should have been effective (the "Blackout Period"). Such
payments shall be made within ten days of the end of each partial or full
calendar month with respect to which such payments are due and shall be in lieu
of any other monetary damages the Investors may seek or obtain as a result of
the respective delay; provided, however, nothing herein shall prohibit an
Investor from seeking specific performance of the Company's obligations under
this Agreement. The amounts payable as liquidated damages pursuant to this
paragraph shall be paid monthly within five (5) Business Days of the last day of
each month following the commencement of the Blackout Period until the
termination of the Blackout Period. Such payments shall be made to each Investor
in cash.

                                (ii)   For not more than twenty (20) consecutive
days or for a total of not more than forty-five (45) days in any twelve (12)
month period, the Company may delay the disclosure of material non-public
information concerning the Company, by suspending the use of any Prospectus
included in any registration contemplated by this Section containing such
information, the disclosure of which at the time is not, in the good faith
opinion of the Company, upon advice of counsel, in the best interests of the
Company (an "Allowed Delay"); provided, that the Company shall promptly (a)
notify the Investors in writing of the existence of (but in no event, without
the prior written consent of an Investor, shall the Company disclose to such
Investor any of the facts or circumstances regarding) material non-public
information giving rise to an Allowed Delay, (b) advise the Investors in writing
to cease all sales under the Registration Statement until the end of the Allowed
Delay and (c) use its best efforts to terminate an Allowed Delay as promptly as
practicable.

                                (iii)   At any time (a) the Company is required
to amend the Registration Statement pursuant to Section 10(a)(3) under the
Securities Act, or (b) the Company is required to amend the Registration
Statement to describe a fundamental change in the information set forth in the
Registration Statement (including, without limitation, any transaction with
respect to which the Company is required to update the Registration Statement to
include financial statements and pro forma financial statements required by Rule
3-05 of Regulation S-X), the Company shall be allowed up to thirty (30) days
from the date the amendment is required in order to file an amendment to the
Registration Statement and until the sixtieth day following the date the
amendment is required in order to cause the amended Registration Statement to be
effective (such 60-day period, the "Update Delay"); provided, that the Company
shall promptly after the occurrence of the event requiring amendment (a) notify
the Investors in writing of the existence of (but in no event, without the prior
written consent of an Investor, shall the Company disclose to such Investor any
of the facts or circumstances regarding) such material non-public information
giving rise to an Update Delay, (b) advise the Investors in writing to cease all
sales under the Registration Statement until the end of the Update Delay and (c)
use its best efforts to terminate an Update Delay as promptly as practicable.

                (d)   Underwritten Offering. If the Company elects, in its
discretion, to engage an underwriter with respect to any offering pursuant to a
Registration Statement pursuant to Section 2(a) hereof, the Company shall have
the right to select an investment banker and manager to administer the offering,
which investment banker or manager shall be reasonably satisfactory to the
Required Investors.

                3.   Company Obligations. The Company will use its best efforts
to effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:

                (a)   use its best efforts to cause such Registration Statement
to become effective and to remain continuously effective for a period (the
"Effectiveness Period") that will terminate upon the earlier of (i) the date on
which all Registrable Securities covered by such Registration Statement as
amended from time to time, have been sold and (ii) the date on which all
Registrable Securities covered by such Registration Statement may be sold
pursuant to Rule 144(k) and advise the Investors in writing when the
Effectiveness Period has expired;

                (b)   prepare and file with the SEC such amendments and
post-effective amendments to the Registration Statement and the Prospectus as
may be necessary to keep the Registration Statement effective for the period
specified in Section 3(a) and to comply with the provisions of the 1933 Act and
the 1934 Act with respect to the distribution of all of the Registrable
Securities covered thereby;

                (c)   provide copies to and permit a single counsel designated
by the Investor holding the largest amount of the Registrable Securities (which
shall be Howard Rice Nemerovski Canady Falk & Rabkin, A Professional
Corporation, unless the Company is otherwise notified) and a single counsel
designated by Dolphin Equity Partners, L.P. (which shall be Kirkland & Ellis
LLP, unless the Company is otherwise notified) to review each Registration
Statement and all amendments and supplements thereto no fewer than four (4)
Business Days prior to their filing with the SEC and not file any document to
which any such counsel reasonably objects; provided, however, in the event that
the Company receives a notice that the Registration Statement or amendment to
the Registration Statement will not be reviewed by the SEC, the Company may make
immaterial updates to the prior version of the Registration Statement or
amendment and file such updated Registration Statement or amendment without
providing such counsel an opportunity to review the Registration Statement or
amendment.

                (d)   furnish to the Investors and their legal counsel (which
may be by email or portable document format (pdf) file) (i) promptly after the
same is prepared and publicly distributed, filed with the SEC, or received by
the Company (but not later than two (2) Business Days after the filing date,
receipt date or sending date, as the case may be) one (1) copy of any
Registration Statement and any amendment thereto, each preliminary prospectus
and Prospectus and each amendment or supplement thereto, and each letter written
by or on behalf of the Company to the SEC or the staff of the SEC, and each item
of correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment or
which includes material nonpublic information), and (ii) such number of copies
of a Prospectus, including a preliminary prospectus, and all amendments and
supplements thereto and such other documents as each Investor may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Investor that are covered by the related Registration Statement;

                (e)   in the event the Company selects an underwriter for the
offering, the Company shall enter into and perform its reasonable obligations
under an underwriting agreement, in usual and customary form, including, without
limitation, customary indemnification and contribution obligations, with the
underwriter of such offering;

                (f)   if required by the underwriter, the Company shall furnish,
on the effective date of the Registration Statement (except with respect to
clause (i) below) and on the date that Registrable Securities are delivered to
an underwriter, if any, for sale in connection with the Registration Statement,
(i) (A) in the case of an underwritten offering, an opinion, dated as of the
closing date of the sale of Registrable Securities to the underwriters, from
independent legal counsel representing the Company for purposes of such
Registration Statement, in form, scope and substance as is customarily given in
an underwritten public offering, addressed to the underwriters and the Investors
participating in such underwritten offering or (B) in the case of an "at the
market" offering, an opinion, dated as of or promptly after the effective date
of the Registration Statement to the Investors, from independent legal counsel
representing the Company for purposes of such Registration Statement, in form,
scope and substance as is customarily given in a public offering, addressed to
the Investors, and (ii) a letter, dated as of the effective date of such
Registration Statement and confirmed as of the applicable dates described above,
from the Company's independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the underwriters
(including any Investor deemed to be an underwriter);

                (g)   use its best efforts to (i) prevent the issuance of any
stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;

                (h)   prior to any public offering of Registrable Securities,
use its best efforts to register or qualify or cooperate with the Investors and
their counsel in connection with the registration or qualification of such
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions requested by the Investors and do any and all other acts
or things necessary or advisable to enable the distribution in such
jurisdictions of the Registrable Securities covered by the Registration
Statement; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(h), (ii) subject itself to general taxation in any jurisdiction
where it would not otherwise be so subject but for this Section 3(h), or (iii)
file a general consent to service of process in any such jurisdiction;

                (i)   if applicable, list all Registrable Securities covered by
a Registration Statement to be listed on each securities exchange, interdealer
quotation system or other market on which similar securities issued by the
Company are then listed;

                (j)   immediately notify the Investors, at any time when a
Prospectus relating to Registrable Securities is required to be delivered under
the 1933 Act, upon discovery that, or upon the happening of any event as a
result of which, the Prospectus included in a Registration Statement, as then in
effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing, and at the
request of any such holder, promptly prepare and furnish to such holder a
reasonable number of copies of a supplement to or an amendment of such
Prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Registrable Securities, such Prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;

                (k)   otherwise use its best efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act,
and take such other actions as may be reasonably necessary to facilitate the
registration of the Registrable Securities hereunder; and

                (l)   with a view to making available to the Investors the
benefits of Rule 144 (or its successor rule) and any other rule or regulation of
the SEC that may at any time permit the Investors to sell shares of Common Stock
to the public without registration, the Company covenants and agrees to: (i)
make and keep public information available, as those terms are understood and
defined in Rule 144, until the earlier of (A) six months after such date as all
of the Registrable Securities may be resold pursuant to Rule 144(k) or any other
rule of similar effect or (B) such date as all of the Registrable Securities
shall have been resold; (ii) file with the SEC in a timely manner all reports
and other documents required of the Company under the 1934 Act; and (iii)
furnish to each Investor upon request, as long as such Investor owns any
Registrable Securities, (A) a written statement by the Company that it has
complied with the reporting requirements of the 1934 Act, (B) a copy of the
Company's most recent Annual Report on Form 10-K or Quarterly Report on Form
10-Q, and (C) such other information as may be reasonably requested in order to
avail such Investor of any rule or regulation of the SEC that permits the
selling of any such Registrable Securities without registration.

                4.   Due Diligence Review; Information. The Company shall make
available, during normal business hours, for inspection and review by the
Investors, advisors to and representatives of the Investors (who may or may not
be affiliated with the Investors), and any underwriter participating in any
disposition of shares of Common Stock on behalf of the Investors pursuant to a
Registration Statement or amendments or supplements thereto or any blue sky,
NASD or other filing, all financial and other records, all SEC Filings (as
defined in the Purchase Agreement) and other filings with the SEC, and all other
corporate documents and properties of the Company as may be reasonably necessary
for the purpose of such review, and cause the Company's officers, directors and
employees, within a reasonable time period, to supply all such information
reasonably requested by the Investors or any such representative, advisor or
underwriter in connection with such Registration Statement (including, without
limitation, in response to all questions and other inquiries reasonably made or
submitted by any of them), prior to and from time to time after the filing and
effectiveness of the Registration Statement for the sole purpose of enabling the
Investors and such representatives, advisors and underwriters and their
respective accountants and attorneys to conduct initial and ongoing due
diligence with respect to the Company and the accuracy of such Registration
Statement.



                Except for disclosures to any Investor whose representative or
Affiliate occupies a seat or has observation rights with respect to the board of
directors of the Company or any of its subsidiaries, the Company shall not
disclose material nonpublic information to the Investors, or to advisors to or
representatives of the Investors, unless prior to disclosure of such information
the Company identifies such information as being material nonpublic information
and provides the Investors, such advisors and representatives with the
opportunity to accept or refuse to accept such material nonpublic information
for review and any Investor wishing to obtain such information enters into an
appropriate confidentiality agreement with the Company with respect thereto.

                5.   Obligations of the Investors.

                (a)   Each Investor shall furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least ten (10) Business Days prior to
the first anticipated filing date of any Registration Statement, the Company
shall notify each Investor of the information the Company requires from such
Investor if such Investor elects to have any of the Registrable Securities
included in the Registration Statement. An Investor shall provide such
information to the Company at least two (2) Business Days prior to the first
anticipated filing date of such Registration Statement if such Investor elects
to have any of the Registrable Securities included in the Registration
Statement.

                (b)   Each Investor, by its acceptance of the Registrable
Securities agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of a Registration
Statement hereunder, unless such Investor has notified the Company in writing of
its election to exclude all of its Registrable Securities from such Registration
Statement.

                (c)   In the event the Company, at the request of the Investors,
determines to engage the services of an underwriter, such Investor agrees to
enter into and perform its obligations under an underwriting agreement, in usual
and customary form, including, without limitation, customary indemnification and
contribution obligations, with the managing underwriter of such offering and
take such other actions as are reasonably required in order to expedite or
facilitate the dispositions of the Registrable Securities.

                (d)   Each Investor agrees that, upon receipt of any notice from
the Company of either (i) the commencement of an Allowed Delay pursuant to
Section 2(c)(ii) or an Update Delay pursuant to Section 2(c)(iii) or (ii) the
happening of an event pursuant to Section 3(j) hereof, such Investor will
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities, until the
Investor's receipt of the copies of the supplemented or amended prospectus filed
with the SEC and until any related post-effective amendment is declared
effective and, if so directed by the Company, the Investor shall deliver to the
Company (at the expense of the Company) or destroy (and deliver to the Company a
certificate of destruction) all copies in the Investor's possession of the
Prospectus covering the Registrable Securities current at the time of receipt of
such notice.

                (e)   No Investor may participate in any third party
underwritten registration hereunder unless it (i) agrees to sell the Registrable
Securities on the basis provided in any underwriting arrangements in usual and
customary form entered into by the Company, (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements, and (iii) agrees to pay its pro rata share of all underwriting
discounts and commissions. Notwithstanding the foregoing, no Investor shall be
required to make any representations to such underwriter, other than those with
respect to itself and the Registrable Securities owned by it, including its
right to sell the Registrable Securities, and any indemnification in favor of
the underwriter by the Investors shall be several and not joint and limited in
the case of any Investor, to the net proceeds received by such Investor from the
sale of its Registrable Securities. The scope of any such indemnification in
favor of an underwriter shall be limited to the same extent as the indemnity
provided in Section 6(b) hereof.

                6.   Indemnification.

                (a)   Indemnification by the Company. The Company will indemnify
and hold harmless each Investor and its officers, directors, members, employees
and agents, successors and assigns, and each other person, if any, who controls
such Investor within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which they may become subject under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of any material fact contained
in any Registration Statement, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof; (ii) any blue sky
application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Registrable
Securities under the securities laws thereof (any such application, document or
information herein called a "Blue Sky Application"); (iii) the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading; or (iv) any
violation by the Company or its agents of any rule or regulation promulgated
under the 1933 Act applicable to the Company or its agents and relating to
action or inaction required of the Company in connection with such registration
and will reimburse such Investor, and each such officer, director, member,
employee or agent and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Investor or any such
controlling person in writing specifically for use in such Registration
Statement or Prospectus.

                (b)   Indemnification by the Investors. In connection with any
registration pursuant to the terms of this Agreement, each Investor will furnish
to the Company in writing such information as the Company reasonably requests
concerning the holders of Registrable Securities or the proposed manner of
distribution for use in connection with any Registration Statement or Prospectus
and agrees, severally but not jointly, to indemnify and hold harmless, to the
fullest extent permitted by law, the Company, its directors, officers, employees
and each person who controls the Company (within the meaning of the 1933 Act)
against any losses, claims, damages, liabilities and expense (including
reasonable attorney fees) resulting from any untrue statement of a material fact
or any omission of a material fact required to be stated in the Registration
Statement or Prospectus or preliminary prospectus or amendment or supplement
thereto or necessary to make the statements therein not misleading, to the
extent, but only to the extent that such untrue statement or omission is
contained in any information furnished in writing by such Investor to the
Company specifically for inclusion in such Registration Statement or Prospectus
or amendment or supplement thereto. In no event shall the liability of an
Investor be greater in amount than the dollar amount of the net proceeds (net of
all expense paid by such Investor in connection with any claim relating to this
Section 6 and the amount of any damages such Investor has otherwise been
required to pay by reason of such untrue statement or omission) received by such
Investor upon the sale of the Registrable Securities included in the
Registration Statement giving rise to such indemnification obligation.

                (c)   Conduct of Indemnification Proceedings. Any person
entitled to indemnification hereunder shall (i) give prompt notice to the
indemnifying party of any claim with respect to which it seeks indemnification
and (ii) permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party; provided that any
person entitled to indemnification hereunder shall have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such person unless (a)
the indemnifying party has agreed to pay such fees or expenses, or (b) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person or (c) in the reasonable
judgment of any such person, based upon written advice of its counsel, a
conflict of interest exists between such person and the indemnifying party with
respect to such claims (in which case, if the person notifies the indemnifying
party in writing that such person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give notice
promptly as provided herein shall not relieve the indemnifying party of its
obligations hereunder, except to the extent that such failure to give notice
promptly shall materially adversely affect the indemnifying party in the defense
of any such claim or litigation. It is understood that the indemnifying party
shall not, in connection with any proceeding in the same jurisdiction, be liable
for fees or expenses of more than one separate firm of attorneys at any time for
all such indemnified parties. No indemnifying party will, except with the
consent of the indemnified party, not to be unreasonably withheld, consent to
entry of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation.

                (d)   Contribution. If for any reason the indemnification
provided for in the preceding paragraphs (a) and (b) is unavailable to an
indemnified party or insufficient to hold it harmless, other than as expressly
specified therein, then the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of such loss, claim, damage
or liability in such proportion as is appropriate to reflect the relative fault
of the indemnified party and the indemnifying party, as well as any other
relevant equitable considerations. No person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the 1933 Act shall be
entitled to contribution from any person not guilty of such fraudulent
misrepresentation. In no event shall the contribution obligation of a holder of
Registrable Securities be greater in amount than the dollar amount of the net
proceeds (net of all expenses paid by such holder in connection with any claim
relating to this Section 6 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation (or that
could be received by such Investor upon the sale of the Registrable Securities
included in such Registration Statement at fair market value on the date of
determination of liability to the extent any Registrable Securities remain
unsold).

                7.   Miscellaneous.

                (a)   Amendments and Waivers. This Agreement may be amended only
by a writing signed by the Company and the Required Investors. The Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, only if the Company shall have obtained the written consent
to such amendment, action or omission to act, of the Required Investors.
Notwithstanding the foregoing, this Agreement shall not be amended, nor will any
consent to any amendment, action or omission to act be granted, without the
consent of the holders of the Dolphin Piggyback Securities if such amendment,
action or omission would affect the holders of the Dolphin Piggyback Securities
differently than it would affect the Required Investors.

                (b)   Notices. All notices and other communications provided for
or permitted hereunder shall be made as set forth in Section 9.4 of the Purchase
Agreement.

                (c)   Assignments and Transfers by Investors. The provisions of
this Agreement shall be binding upon and inure to the benefit of the Investors
and their respective successors and assigns. An Investor may transfer or assign,
in whole or from time to time in part, to one or more persons its rights
hereunder in connection with the transfer of Registrable Securities by such
Investor to such person, provided that such Investor complies with all laws
applicable thereto and provides written notice of assignment to the Company
promptly after such assignment is effected and the assignee executes a
counterpart to this Agreement assuming all rights and obligations of an Investor
hereunder.

                (d)   Assignments and Transfers by the Company. This Agreement
may not be assigned by the Company (whether by operation of law or otherwise)
without the prior written consent of the Required Investors, provided, however,
that the Company may assign its rights and delegate its duties hereunder to any
surviving or successor corporation in connection with a merger or consolidation
of the Company with another corporation, or a sale, transfer or other
disposition of all or substantially all of the Company's assets to another
corporation, without the prior written consent of the Required Investors, after
notice duly given by the Company to each Investor; provided that such successor
corporation assumes the Company's obligations hereunder.

                (e)   Benefits of the Agreement. The terms and conditions of
this Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

                (f)   Counterparts; Faxes. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement may
also be executed via facsimile, which shall be deemed an original.

                (g)   Titles and Subtitles. The titles and subtitles used in
this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

                (h)   Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provisions hereof prohibited or
unenforceable in any respect.

                (i)   Further Assurances. The parties shall execute and deliver
all such further instruments and documents and take all such other actions as
may reasonably be required to carry out the transactions contemplated hereby and
to evidence the fulfillment of the agreements herein contained.

                (j)   Entire Agreement. This Agreement is intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein. This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.

                (k)   Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial. This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of California without regard to the choice of law
principles thereof. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the state and federal courts of the State of
California for the purpose of any suit, action, proceeding or judgment relating
to or arising out of this Agreement and the transactions contemplated hereby.
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement. Each of the parties
hereto irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court. Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

                (l)   Other Registration Rights. The Company represents and
warrants that, except for the agreements disclosed in Schedule 7(l) to this
Agreement (the "Other Registration Rights Agreements"), it is not a party to, or
otherwise subject to, any other agreement granting registration rights to any
other Person with respect to any securities of the Company. The Company shall
include in the Registration Statement required by Section 2(a) of the Agreement
the Dolphin Piggyback Securities and may include in the Registration Statement
required by Section 2(a) of the Agreement any securities it is required to
include pursuant to any of the Other Registration Rights Agreements. The Company
shall not include in the Registration Statement required by Section 2(a) of this
Agreement any securities other than securities it is required to register
pursuant to one or more of the Other Registration Rights Agreements.



[signature page follows]



--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.



The Company:

 

VITALSTREAM HOLDINGS, INC.

                   

By:

/s/ Paul Summers







--------------------------------------------------------------------------------

   

Name:

Paul Summers

   

Title:

President





 

 

 

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------





 

 



Investor:

 

DOLPHIN COMMUNICATIONS FUND II, L.P.

                   

By:

Dolphin Communications II, L.P.,
Its General Partner

           

By:

Dolphin Communications, L.L.C.,
Its General Partner

           

By:

/s/ Dennis O'Connell







--------------------------------------------------------------------------------

   

Name:

Dennis O'Connell

   

Title:

 





 

 

 

 

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------





 

 



Investor:

 

DOLPHIN COMMUNICATIONS PARALLEL FUND II (NETHERLANDS), L.P.

                   

By:

Dolphin Communications II, L.P.,
Its General Partner

           

By:

Dolphin Communications, L.L.C.,
Its General Partner

           

By:

/s/ Dennis O'Connell







--------------------------------------------------------------------------------

   

Name:

Dennis O'Connell





 

 

 

 

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------





 

 



Investor:

 

WALDENVC II, L.P.

           

By:

WaldenVC LLC,
Its General Partner

                   

By:

/s/ Phil Sanderson







--------------------------------------------------------------------------------

   

Name:

Phil Sanderson

   

Title:

General Partner





 

 

 

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------





 

 



Investor:

 

ThinkEquity Investment Partners IV LLC

           

By:

ThinkEquity Holdings, LLC, Manager

                   

By:

/s/ Robert Schooler







--------------------------------------------------------------------------------

   

Name:

Robert Schooler

   

Title:

CFO





 

 

 

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------





 

 



Investor:

 

Newlight Associates II, L.P.

                   

By:

/s/ Robert M. Brill







--------------------------------------------------------------------------------

   

Name:

Robert M. Brill

   

Title:

General Partner





 

 

 

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------





 

 



Investor:

 

Newlight Associates II, (BVI), L.P.

                   

By:

/s/ Robert M. Brill







--------------------------------------------------------------------------------

   

Name:

Robert M. Brill

   

Title:

General Partner





 

 

 

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------





 

 



Investor:

 

Newlight Associates II-E, L.P.

                   

By:

/s/ Robert M. Brill







--------------------------------------------------------------------------------

   

Name:

Robert M. Brill

   

Title:

General Partner



 

 

 

 

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------





 

 



Investor:

 

NanoCap Fund, LP

                   

By:

/s/ P. Bart Stephens







--------------------------------------------------------------------------------

   

Name:

P. Bart Stephens

   

Title:

Managing Partner



 

 

 

 

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------





 

 



Investor:

 

Nanoap Qualified Fund LP

                   

By:

/s/ P. Bart Stephens







--------------------------------------------------------------------------------

   

Name:

P. Bart Stephens

   

Title:

Managing Partner





 

 

 

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------





 

 



Investor:

 

RS Orphan Fund, LP.

                   

By:

/s/ Paul H. Stephens







--------------------------------------------------------------------------------

   

Name:

Paul H. Stephens

   

Title:

Investment Advisory General Partner





 

 

 

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------





 

 



Investor:

 

Michael F. Linos

                   

By:

/s/ Michael F. Linos







--------------------------------------------------------------------------------

   

Name:

     

Title:

 





 

 

 

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------





 

 



Investor:

 

Mark Z. Belzowski

                   

By:

/s/ Mark Z. Belzowski







--------------------------------------------------------------------------------

   

Name:

     

Title:

         





 

 

 

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------





 

 



Investor:

 

Arturo Sida

                   

By:

/s/ Arturo Sida







--------------------------------------------------------------------------------

   

Name:

     

Title:

         





 

 

 

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------





 

 



Investor:

 

David R. Williams

                   

By:

/s/ David R. Williams







--------------------------------------------------------------------------------

   

Name:

     

Title:

         





 

 

 

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------





 

 

Exhibit A



Plan of Distribution



General



               The selling stockholders, which as used herein includes donees,
pledgees, transferees or other successors-in-interest selling shares of common
stock or interests in shares of common stock received after the date of this
prospectus from a selling stockholder as a gift, pledge, partnership
distribution or other transfer, may, from time to time, sell, transfer or
otherwise dispose of any or all of their shares of common stock or interests in
shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices.

               The selling stockholders may use any one or more of the following
methods when disposing of shares or interests therein:



l

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

   

l

block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

   

l

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

   

l

an exchange distribution in accordance with the rules of the applicable
exchange;

   

l

privately negotiated transactions;

   

l

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

   

l

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

   

l

a combination of any such methods of sale; and

   

l

any other method permitted pursuant to applicable law.





               The selling stockholders may, from time to time, pledge or grant
a security interest in some or all of the shares of common stock owned by them
and, if they default in the performance of their secured obligations, the
pledgees or secured parties may offer and sell the shares of common stock, from
time to time, under this prospectus, or under an amendment to this prospectus
under Rule 424(b)(3) or other applicable provision of the Securities Act
amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under this prospectus. The
selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

               The selling stockholders may also sell shares by means of short
sales to the extent permitted by United States securities laws. Short sales
involve the sale by a selling shareholder, usually with a future delivery date,
of shares of common stock that the seller does not own. Covered short sales are
sales made in an amount not greater than the number of shares subject to the
short seller's warrant, exchange right or other right to acquire shares of
common stock. A selling shareholder may close out any covered short position by
either exercising its warrants or exchange rights to acquire shares of common
stock or purchasing shares in the open market. In determining the source of
shares to close out the covered short position, a selling shareholder will
likely consider, among other things, the price of shares of common stock
available for purchase in the open market as compared to the price at which it
may purchase shares of common stock pursuant to its warrants or exchange rights.

               Naked short sales are any sales in excess of the number of shares
subject to the short seller's warrant, exchange right or other right to acquire
shares of common stock. A selling shareholder must close out any naked position
by purchasing shares. A naked short position is more likely to be created if a
selling shareholder is concerned that there may be downward pressure on the
price of the shares of common stock in the open market.

               The existence of a significant number of short sales generally
causes the price of the shares of common stock to decline, in part because it
indicates that a number of market participants are taking a position that will
profitable only if the price of the shares of common stock declines. Purchases
to cover short sales may, however, increase the demand for the shares of common
stock and have the effect of raising or maintaining the price of the shares of
common stock.

               The selling stockholders may also enter into option or other
transactions with broker-dealers or other financial institutions or the creation
of one or more derivative securities which require the delivery to such
broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

               The selling stockholders also may resell all or a portion of the
shares in open market transactions in reliance upon Rule 144 under the
Securities Act of 1933, provided that they meet the criteria and conform to the
requirements of that rule.

               The selling stockholders and any underwriters, broker-dealers or
agents that participate in the sale of the common stock or interests therein may
be "underwriters" within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are "underwriters" within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

               To the extent required, the shares of our common stock to be
sold, the names of the selling stockholders, the respective purchase prices and
public offering prices, the names of any agents, dealers or underwriters, any
applicable commissions or discounts with respect to a particular offer will be
set forth in an accompanying prospectus supplement or, if appropriate, a
post-effective amendment to the registration statement that includes this
prospectus.

Determination of Offering Price and Proceeds of Sale



               The offering price of the shares of common stock offered by this
prospectus is being determined by each of the selling stockholders on a
transaction-by-transaction basis based upon factors that such selling
stockholder considers appropriate. The offering prices determined by the selling
stockholders may, or may not, relate to a current market price but should not,
in any case, be considered an indication of the actual value of the shares of
common stock. We do not have any influence over the price at which selling
stockholders offer or sell the shares of common stock offered by this
prospectus.

               The aggregate proceeds to the selling stockholders from the sale
of the common stock offered by them will be the purchase price of the common
stock less discounts or commissions, if any. Each of the selling stockholders
reserves the right to accept and, together with their agents from time to time,
to reject, in whole or in part, any proposed purchase of common stock to be made
directly or through agents. We will not receive any of the proceeds from this
offering. Upon any exercise of the warrants by payment of cash, however, we will
receive the exercise price of the warrants.

Expenses, Indemnification and Registration Obligations



               We are paying the expenses incurred in connection with preparing
and filing this prospectus and the registration statement to which it relates,
other than selling commissions. We have not retained any underwriter, broker or
dealer to facilitate the offer or sale of the offered shares offered hereby. We
will pay no underwriting commissions or discounts in connection therewith.

               We have agreed to indemnify the selling stockholders against
liabilities, including liabilities under the Securities Act and state securities
laws, relating to the registration of the shares offered by this prospectus. The
selling stockholders may indemnify any broker-dealers that participate in
transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the Securities Act.

               We have agreed with the selling stockholders to keep the
registration statement of which this prospectus constitutes a part effective
until the earlier of (1) such time as all of the shares covered by this
prospectus have been disposed of pursuant to and in accordance with the
registration statement or (2) the date on which the shares may be sold pursuant
to Rule 144(k) of the Securities Act.



Passive Market Making



               We have advised the selling stockholders that while they are
engaged in a distribution of the shares offered pursuant to this prospectus,
they are required to comply with Regulation M promulgated under the Securities
Exchange Act of 1934, as amended. With certain exceptions, Regulation M
precludes the selling stockholders, any affiliate purchasers and any
broker-dealers or other persons who participate in the distribution from bidding
for or purchasing, or attempting to induce any person to bid for or purchase,
any security that is subject to the distribution until the entire distribution
is complete. Regulation M also restricts bids or purchases made in order to
stabilize the price of a security in connection with the distribution of that
security. We do not intend to engage in any passive market making or
stabilization transactions during the course of the distribution described in
this prospectus. All of the foregoing may affect the marketability of the shares
offered pursuant to this prospectus.

Limitations



               We have advised the selling stockholders that, to the extent
necessary to comply with governing state securities laws, the offered securities
should be offered and sold in such jurisdictions only through registered or
licensed brokers or dealers. In addition, we have advised the selling
stockholders that the offered securities may not be offered or sold in any state
unless they have been registered or qualified for sale in the applicable state
or an exemption from the registration or qualification requirement is available
with respect to such offers or sales.



 



--------------------------------------------------------------------------------





 

 

Schedule 7(l)

Other Registration Rights Agreements



               Registration Rights Agreement dated April 23, 2002 entered into
by and among Sensar Corporation, Brookstreet Securities Corporation and Gary T.
Madrid, as amended by Finder's Fee Agreement dated January 17, 2003 entered into
by and between Brookstreet Securities Corporation and VitalStream Holdings, Inc.



               The Stockholders and Registration Rights Agreement dated August
9, 2000, by and among VitalStream, Inc., Paul Summers, Philip Kaplan and the
Series B Holders (as defined therein), as assumed by the Company and as amended,
modified, restated superseded or replaced from time to time [("AKKAD
Agreement")]



               Agreement dated May 6, 2002 between VitalStream Holdings, Inc.
and The Seidler Companies



               Warrant to Purchase Common Stock (Retainer Warrant) (25,000
shares), Warrant to Purchase Common Stock (Success Warrant) (200,000 shares) and
Warrant to Purchase Common Stock (Success Warrant) (200,000 shares), each issued
pursuant to the Seidler Agreement.



               Engagement agreement between ThinkEquity Partners LLC and the
Company dated March 9, 2004, pursuant to which the Company has agreed to issue a
warrant to Think Equity Partners LLC to purchase shares of Common Stock equal to
3% of the number of shares of Common Stock sold pursuant to the Purchase
Agreement at the Closing, and extend one time demand registration rights,
unlimited piggyback registration rights within the 3-year term of the warrant
and "cashless" exercise rights, subject to customary conditions and limitations.



               The Amended and Restated Registration Agreement dated September
30, 2003 among the Company and the other parties thereto (the "Dolphin
Registration Rights Agreement"), to be superseded by the Second Amended
Registration Rights Agreement in connection with the closing of the Conversion
Agreement.



 

 



--------------------------------------------------------------------------------



 

 